Citation Nr: 1218320	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  09-48 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for a sleep disorder, including as secondary to service-connected tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to August 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that denied the above claims.

In August 2011, the Veteran was afforded a personal hearing before a Veterans Law Judge.  A transcript of the hearing is of record.  The Veterans Law Judge who conducted the August 2011 hearing has since retired from the Board.  The Veteran was offered the opportunity to testify at another hearing with a Veterans Law Judge who will decide his appeal, but in a February 2012 response, he declined.

Broadly construing the Veteran's contentions and given the findings of record, the Board has recharacterized the Veteran's claim for service connection for PTSD as stated on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of service connection for hemorrhoids and a stomach condition have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

The Board finds that VA examinations are necessary in this case.  

The Veteran claims he has PTSD due to the stress of his duties along the border with Soviet bloc nations in Europe during the Cold War.  He also has contended he developed psychiatric disability from his service connected tinnitus.  

Service connection for PTSD requires medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor(s) actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  However, credible supporting evidence that the claimed in-service stressor occurred is not necessary if the stressor is related to "fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f).  

There are medical records reflecting diagnoses of PTSD, but the Veteran has not been formally examined for VA purposes in connection with this claim as to ascertain if the claimed stressors are adequate to support the diagnosis under the relevant legal criteria to establish service connection.  This should be accomplished.  

As to psychiatric disability other than PTSD, the record does not reflect any psychiatric complaints or symptoms in service.  Post service, the Veteran reported he began treatment for depression in the 1980's, with more recent VA treatment records also including that diagnosis.  The medical evidence, however, does not adequately address any relationship between the Veteran's tinnitus and psychiatric diagnoses, other than PTSD.  This should be undertaken in a VA examination.  

Regarding a sleep disorder, the Veteran claims that his service-connected tinnitus caused it.  The Veteran has been diagnosed as having insomnia and has been receiving VA treatment for this condition.  His insomnia has also been noted as part of his PTSD and depression diagnoses.  The record is unclear whether the Veteran's claimed sleeping disorder is an independent disability or a symptom of his psychiatric disorders.  This should be clarified on examination.  

Lastly, it appears the development for psychiatric treatments records in this case has focused on those related to PTSD.  As indicated above, however, the Veteran reported psychiatric treatment for other diagnoses much earlier, and he submitted a photograph of a 1987 bottle of prescription psychiatric medication.  Attempts to obtain these earlier records should be accomplished.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed of her psychiatric and sleep disabilities and the onset and/or chronicity of the symptoms since service.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.

2.  Copies of records of any VA psychiatric treatment dated since March 2010, should be associated with the claims file.  

3.  Contact the Veteran and obtain the names and addresses of all private medical care providers who treated the Veteran for his psychiatric and sleep disabilities, since service.  After securing the necessary release, attempt to obtain these records.  If these records are not available, take all appropriate action under 38 C.F.R. § 3.159.

4.  After obtaining all additional treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of his sleep disorder.  The claims file, including a copy of this remand, should be made available to the examiner for review.  

The examiner should review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner should indicate if the Veteran has a distinct sleep disorder (as opposed to his complaints being a symptom of his psychiatric disability or other disability).  If a sleep disorder is diagnosed, the examiner should indicate whether it is at least as likely as not that his disability had its onset during his active service or is otherwise etiologically related to his active service.  

If the examiner determines that the sleep disorder is not directly related to the Veteran's active service, the examiner is asked to provide an opinion as to whether it is at least as likely as not that it was caused or aggravated as a consequence of the Veteran's service-connected tinnitus.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

The examiner's report should set forth all examination findings, and include a complete rationale for all opinions and conclusions reached, with specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions.  

5.  After completion of the above development, schedule the Veteran for a psychiatric VA examination to determine the current nature, onset and likely etiology of any psychiatric disability found to be present, to specifically include PTSD and depression.  The claims file must be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

Based on the examination and review of the record, the examiner is requested to provide an opinion as whether it is at least as likely as not that the Veteran has a psychiatric disability that is related to or had its onset in service.  The examiner should specifically determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should comment upon whether the Veteran's claimed in-service stressors (including as the case may be, those related to fear of hostile military activity) are adequate to support the diagnosis and whether the Veteran's symptoms are related to the claimed stressors.

If the examiner determines that the diagnosed psychiatric disabilities are not directly related to the Veteran's active service, the examiner is asked to provide an opinion as to whether it is at least as likely as not that it was caused or aggravated as a consequence of the Veteran's service-connected tinnitus and/or his claimed sleep disorder as the Veteran is claiming that his service-connected tinnitus caused his sleep disorder, which caused his depression.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

In offering this assessment, the examiner should acknowledge and discuss the Veteran's report of having nervous trouble at service entry and separation.

The examiner's report should set forth all examination findings, and include a complete rationale for all opinions and conclusions reached, with specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions.  

6.  Thereafter, readjudicate the Veteran's claims, including the Veteran's acquired psychiatric disorder other than PTSD service connection claim, to include consideration of the provisions of 38 C.F.R. § 3.304(f)(3).  If the benefit sought on appeal is not granted in full, the RO should issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



